Citation Nr: 1824974	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  12-14 455A		DATE
	
	
THE ISSUE

Entitlement to service connection for prostate cancer.


INTRODUCTION

The Veteran served on active duty from January 1955 to October 1957 and from December 1957 to December 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned at a Board hearing in November 2013.  This case was previously before the Board in February 2014, when it was remanded for Agency of Original Jurisdiction (AOJ) development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

VA's regulations governing cases involving exposure to ionizing radiation require that VA obtain an opinion from the Under Secretary for Benefits as to the estimated radiation exposure in service.  The opinion is based in part upon Form 1141, which records the method and dose of exposure and is completed during service on a regular basis or as exposure occurs.  

In the Veteran's case, the Forms 1141 were not diligently kept, and readings were only recorded for one year, from April 1964 to September 1965.  Two other entries exist, from March 1957 to April 1957, and in May 1957, but no dose readings are recorded.  However, the Veteran has competently and consistently reported that he performed dental x-rays several hours a day on a near daily basis for approximately five years while working in the recruitment intake clinic.  Further, his military personnel records show that he was a dental technician or dental assistant for the entirety of his active duty, from January 1955 to December 1965.  The Veteran has also reported that he received no or inadequate protection from the x-ray radiation.

The two opinions in the record from the Under Secretary both appear to be premised solely on the exposure doses recorded in 1964 to 1965.  Although the Board previously directed the Under Secretary to take the Veteran's entire history of exposure to ionizing radiation into account, the resulting opinion again only appears to consider the one year of dosage estimates recorded in the Veteran's records when arriving at its conclusion that the Veteran's radiation exposure did not create a risk for prostate cancer.  

Thus, a remand is necessary to obtain a new opinion that considers the Veteran's full, estimated exposure.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by Board confers upon claimant, as a matter of law, the right to compliance with remand order).


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a new dose estimate and new medical opinion in accordance with the procedures set forth in 38 C.F.R. § 3.311.  This development should use but not be limited to the Forms 1141 in the record; it should also take into account the Veteran's entire history of exposure to ionizing radiation in the military as a dental technician, including his reported history.

A complete explanation must be provided for all opinions expressed, including whether and how the Veteran's reports or radiation exposure were included in the estimated dose and, if not, why.

2.  Following the above indicated development, review the claims file and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


ATTORNEY FOR THE BOARD:	K. Josey, Associate Counsel

Copy mailed to:	Pennsylvania Department of Military and Veterans Affairs





